Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to recommending users to recycle, resell or repair an electronic device based on the evaluation of the device and cost of the device.
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1 and 11, recite authenticating and verifying a device, evaluating condition of the device, issuing a report, determining price, certifying the device, recommending, initiating a request, performing a selling, repairing or recycling action. 
The limitation of authenticating, verifying, evaluating, diagnosing, pricing, certifying, recommending, selecting, performing an action covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting  computing devices such as seller and buyer device and a server in claim 1, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (evaluating a device for selling, repairing or recycling process). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under Step 2A, Prong Two, if a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor and a user device for authenticating, verifying, evaluating, reporting, certifying, recommending and initiating a request and perform an action. The claims as a whole merely describe how to generally apply the concept of determining the condition of a device for selling, repairing or recycling. The processor and the devices in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining whether the device is stolen or not by checking the identifying number in a database, evaluating the condition of the device and determining price based on the market price, and initiating a sell, repair or recycle request), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself

Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of servers. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see [0066]-[0070] any type of serve including known, related art and/or later developed technology). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-10, and 12-20 recite limitation such as comparing, determining, adding information, posting, receiving, connecting, receiving, accepting, checking database, verifying, disabling the device, including a chat bot which also cover the same judicial exception (Certain Methods of Organizing Human activity), without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-10, and 12-20, are patent ineligible. Hence, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 11-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DION et al. (US 2021/0110440 A1).
Claims 1, 11:



Dion teaches a seller device: a system comprising of a buyer device: a communication interface to allow communication of a one or more modules of a server with the seller device, the buyer device: and the server further comprising: one or more databases to store data: and a memory unit to store one or more modules: a processor and a computer-readable media having computer-executable instructions stored thereon that are executable by the processor to perform steps of (see fig. 1) :
authenticating and verifying the electronic device by an anti-theft module (evaluation/certification service , blacklist services, using the new identification techniques evaluation device are capable of better detection of account locking and nationwide or international blacklisting verification) (see [0034]);
evaluating the electronic device on one or more evaluating features (to determine the price of the electronic device): issuing a diagnosis report informing the user a status of working features of the electronic device (evaluation device enables evaluation of the devices and provide diagnostics for trading the device) (see [0034], Fig. 6)
certifying the electronic device as a buy certified electronic device, a sell certified electronic device, or a repair certified electronic device (the evaluation system include computing system providing inspection and making decisions assessing, providing feedback pricing, … and providing information on the condition of the device and certifying the device as passed, poor or failed) (see fig. 9C):
recommending the user to perform the user action selected from selling, buying or repairing based on the price determined for the electronic device (the evaluation system configured to evaluate the device that are traded-in (sell), by users in exchange for monetary gain, coupon for goods or service, and/or contributions made to charities (recycle) (see [0034]-[0040]), capable of estimating the repair costs, (see [0214]-[0216]) :
initiating a request selected from a selling request, a repairing request, or a recycling request to perform the user action: and performing selling, repairing or recycling of the electronic device (inspecting device and providing  a return option, a sell option and a repair option, and initiating the request  (see fig. 9, 17, [0563]-[0569]).

Claims 2, 12:
Dion teaches wherein the intelligent system certifies the electronic device as the buy certified electronic device, the sell certified electronic device, or the repair certified electronic device by: comparing a market price of the electronic device with the price determined for the electronic device (see price range and price offered fig. 9E): and 
determining using a determination marker whether the price determined of the electronic device is higher than market price, lower than market price, similar to market price (see price as good or bad) (see 9H).

Claims 3, 13:
 Dion teaches the selling request for the electronic device when the price determined
by the determination marker for the electronic device is higher than the market price or similar to market price: and the recycling request for the electronic device when the price determined by the determination marker for the electronic device is lower than market price (the report shows whether the device passed or failed or whether it is in good or poor condition, scores the device and provides price based on the condition and score) (fig. 9).
Claims 4, 15:
 The intelligent system as claimed in claim 1, wherein a seller module is operably
configured to sell electronic device by:
initiating the selling request by a seller for the electronic device: requesting a dashboard interface from the server by the seller on the seller device: adding selling information of the electronic device on a seller dashboard for selling the electronic device:
posting an advertisement deal for the electronic device by the seller with an expected price for the electronic device; receiving a buying request from a one or more buyers for the electronic
device; connecting the seller with the one or more buyers via the communication interface;  receiving an offer from the one or more buyers for the electronic device: 
accepting the offer of an at least one buyer for the electronic device; and
facilitating a transaction between the at least one buyer and the seller for
the electronic device: wherein the seller pays a transaction fee for the transaction between the at least one buyer and the seller for the electronic device (transaction for buyback, offered price and offer accept and providing the location of purchase) (see fig. 9A).
Claims 5, 16:
Dion teaches wherein a buyer module is operably configured to buy electronic device by:
initiating a buying request by a buyer for the electronic device: 
requesting a dashboard interface from the server on the buyer device to
view a list of plurality advertisement deals for the electronic device posted by a
seller, selecting an advertisement deal from the list of plurality advertisement
deals for the electronic device ( the report for every device provides a list of evaluated devices, identification of its location and includes a purchasing option and offer provided by users  (see [0369]-[0378) :
comparing the electronic device with an electronic devices of same/similar kind based on one or more comparison features to make an offer: sending the offer to the seller based on the advertisement deal selected for the electronic device; and
completing a transaction between the buyer and the seller by facilitating
a payment for the electronic device (providing report on all evaluated device and user can sort them based on the condition of the device and price) (see fig. 9):
wherein the payment is done through anyone payment method selected from an internet banking, a debit card payment, a credit card payment, a smart wallet, a digital wallet or a unified payment interface (UP) and alike payment methods (see [0014], [0050]-[0058]).

Claims 6, 14:
Dion teaches wherein the anti-theft module is operably configured to determine whether the electronic device is a stolen electronic device or not by executing following steps:
checking an authentication database for an international Mobile Equipment Identity (IMEI) number of the electronic device:
verifying the International Mobile Equipment identity (IMEI) number from
the authentication database with the international Mobile Equipment identity(IMEI) number on the electronic device; and determining whether verification of the International Mobile Equipment identity (IMEI) number is successful verification or an unsuccessful verification;
wherein on the successful verification of the International Mobile Equipment identity (IMEI) number the anti-theft module authenticates and accepts the electronic device as a not stolen electronic device and on the unsuccessful verification of the International Mobile Equipment Identity (IMEI) number the anti-theft module rejects the electronic device as the stolen electronic device(evaluation/certification, a blacklist service and validating by accessing unique identifiers such as IMEI, … and reject the transaction ) (see [0034], [0081]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 10, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dion and further in view of Official Notice.

Claims 7, 17:
Dion teaches The intelligent system as claimed in claim 1, wherein a repairing module is
configured to execute the computer-executable instructions by:
initiating the repairing request by the user for the electronic device based
on the diagnosis report:
automatically determining one or more nearby repair stores for repairing
of at least one damaged component of the electronic device based a geographical location of a user; recommending and displaying the one or more nearby repair stores on a
dashboard interface in anyone of view selected from a list view and a map view;
and selecting at least one nearby mobile repair shop from the one or more
nearby repair stores to view a nearby mobile repair shop information;
wherein the nearby mobile repair shop information includes name and
description, an exact location, a distance from the user, a contact number, a
rating and images of nearby mobile repair shop (see the owner can be direct to at least one of repair outlet selected based on at least one of several criteria chosen by the user such as proximity, (see [0213]-[0218]. Dion failed to teach identifying the repair shop based on the location based on GPS. However, official notice is taken that it is old and well known in the art of communication to identify the location of the user using GPS. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to determine the location of the user using any existing technology in order to determine closest repair outlets.

Claims 8, 18:
 	Dion teaches wherein a recycling module is configured to initiate the recycling request and specify a device specific detail including a quantity of electronic devices, a model of electronic device, a condition of the electronic device. However failed to teach information including a mode of shipment, a shipment date, a shipment time and alike electronic device details in the recycling request. Official Notice is taken that it is old and well known in the art of commerce to providing such information. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention filed to include shipping information in order to print out shipping slip to be provided for delivery. 
Claims 10, 20:
 	Dion failed to teach an artificial intelligence (Al) Chat bot adapted to be utilized by
a buyer via the buyer device for automatically negotiating the price of the electronic device with a seller. Official Notice is taken that it is old and well known in the art of commerce to include intelligent chat bot agent during negotiation between buyer and seller or merchant. It would have been obvious to one of ordinary skill in the art at time of the invention was filed to include artificial intelligent chat bot in Dion device evaluation in order to assist the buyer or seller regarding sales. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dion and further in view of Mitchell et al. (US 2015/0148007 A1)
Claims 9, 19:
Dion failed to teach teaches wherein a lost mode module enables a seller to lock the electronic device by sending a lock command and disabling the electronic device when the electronic device is lost and/or stolen and/or not delivered to a buyer. However, Mitchell teaches transmitting a lock communication to a lock application on the mobile device which can lock the device when notification is received indicating the device has been stolen (see fig. 1, [0017]). It would have been obvious to one of ordinary skill in the art at time of the filing of the claimed invention to include Mitchell’s locking system in Dion’s evaluation of a device in order prevent access to the device, once the device is identified as stolen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688